LEMMON, J.,
concurs in the denial. The state "(the party applying for review) created the problem by moving to sever. If the trial judge had refused the severance (as he should have) and tried the cases together, defendant’s sentence exposure would have been limited by La.C.Cr.P. art. 493.1 to six months, and no jury trial would have been available. By moving to sever and to conduct separate trials, the state attempted to increase sentencing exposure, but bestowed on defendant the right to a jury trial and thereby divested the parish court of jurisdiction. See my dissent in State v. Odell, 458 So.2d 1304 (La.1984).
MARCUS, BLANCHE and WATSON, JJ., would grant the writ.